COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00214-CV


Billy Wayne Green                       §    From the 431st District Court

                                        §    of Denton County (15-03993-431)
v.
                                        §    December 23, 2015

Stephanie Gaines                        §    Opinion by Justice Sudderth



                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By _/s/ Bonnie Sudderth_______________
                                       Justice Bonnie Sudderth